Case 2:10-cv-02495-CKD Document 200 Filed 11/12/19 F of 1

ILED

UNITED STATES DISTRICT COURT NOV 1 2 2019

ALIF CLERK, U.S. DISTR
EASTERN DISTRICT OF CALIFORNIA EASTEAN DISTRICT OF CALIROUNIA
sak

BEFORE THE HONORABLE CAROLYN K. DELA SEPT EER
DIONNE SMITH-DOWNS, et al, No. 2:10-cv-2495-CKD
Plaintiff,
v. JURY NOTE

ERIC AZARVAND, et al.,

 

 

 

 

 

Defendant.
/ FOR COURT USE ONLY
DATE:
DATE: fp lig TIME:
TiME: __ 23/4
The jury has reached a unanimous verdict: YES NO x.

The jury has the following question(s) and/or following request(s):

 

bAsep ON FINAC INSTRUCTION AIC. 13>. We Ale

CONFUSE) i HETHOA OF NOT, WE CAN JudbE

ONE DEREN AAT UK) EXCESSIVE FOKCE AND OWE

PEENIANT DD PT USE EXCESSIVE FORCE
GPUs an: Me msprihas Shevle’ be reach oo
4 itd le , (ctor 9 Fee bom Racy [Ne cher,

Ay. Y.
Cpt loo,

 

 

 

Juror/Foreperson Name
